                     Case 6:20-bk-01028-LVV          Doc 8    Filed 03/03/20    Page 1 of 2

                                  UNITED STATES BANKRUPTCY COURT
                                     MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION




In Re:
STEVE TROVER and                                                    Case No. : 6:20-bk-01028-KJ
HOLLY TROVER.                                                       Chapter 7
     Debtors.
_______________________/



         EX-PARTE MOTION TO EXTEND TIME FOR FILING REQUIRED DOCUMENTS
     (SUMMARY OF SCHEDULES, SCHEDULES A-J, STATEMENT OF FINANCIAL AFFAIRS,
  DECLARATION CONCERNING DEBTORS SCHEDULES, STATEMENTOF CURRENT MONTHLY
                       INCOME & MEANS TEST CALCULATION


         COME NOW, the Debtors, and moves this Honorable Court to enlarge the time for Debtors to file

Summary of Schedules, Schedules A-J, Statement of Financial Affairs, Declaration Concerning Debtors

Schedules, Statement of Current Monthly Income and Means Test Calculations (hereafter “Required

Documents”) pursuant to Local Rule 1007 (c) and would show:


           1. On February 21, 2020, the Debtors filed this Petition under Chapter 7.

           2. Debtor needs an additional ten (10) business days to file all of the required documents or until

               March 17, 2020.


            WHEREFORE, the Debtors pray that this will enlarge the time for filing the Required Documents an

         additional ten (10) business days to be filed by March 17, 2020.




                                                                       Respectfully submitted by;

                                                                        /s/Wade Boyette
                                                                       Wade Boyette, Esquire
                                                                       Boyette, Cummins & Nailos, PLLC
                                                                       1635 E Hwy 50, Ste 300
                                                                       Clermont, FL 34711
                                                                       Telephone: 352/394-2103
                  Case 6:20-bk-01028-LVV      Doc 8    Filed 03/03/20   Page 2 of 2

                                                               Facsimile: 352/394-2105
                                                               Fla. Bar #0977111
                                                               wboyette@bcnlawfirm.com
                                                               ccrowe@bcnlawfirm.com




                                        CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that a true and correct copy of the foregoing Motion was served to Arvind
Mahendru, Chapter 7 Trustee, via electronic transmission on the 3rd day of March 2020.



                                                               Respectfully submitted by;

                                                                /s/Wade Boyette
                                                               Wade Boyette, Esquire
                                                               Boyette, Cummins & Nailos, PLLC
                                                               1635 E Hwy 50, Ste 300
                                                               Clermont, FL 34711
                                                               Telephone: 352/394-2103
                                                               Facsimile: 352/394-2105
                                                               Fla. Bar #0977111
                                                               wboyette@bcnlawfirm.com
                                                               ccrowe@bcnlawfirm.com
